835 F.2d 874Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William JEFFERSON, Plaintiff-Appellant,v.Edward MURRAY;  James Johnson;  Officer Cottrell;  OfficerManns;  Officer Haskins, Defendants-Appellees.
No. 87-6621.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1987.Decided Dec. 11, 1987.

William Jefferson, pro se.
William W. Muse, Office of the Attorney General, for appellees.
Before SPROUSE, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
William Jefferson, a Virginia inmate, appeals from the dismissal of his 42 U.S.C. Sec. 1983 action.  He alleged that his constitutional rights were violated when he was forced to share a cell with an inmate who smoked.


2
Finding that during the preceding six months Jefferson's inmate account had a balance and deposits totaling $180.31, the court assessed Jefferson a partial filing fee of twenty dollars.  The court notified Jefferson that he could show special circumstances necessitating different payment and advised him that failure to respond would result in dismissal.


3
Jefferson continued to file papers in his case but he did not respond to the court's fee order.  After the period in which to pay the fee expired, the court dismissed the case.


4
After reviewing the record, we find that the district court complied fully with the procedures approved by this Court in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).  The court had authority to require fifteen percent of Jefferson's previous six months balance which would have been twenty-seven dollars.  Instead, the court requested only twenty dollars.  Finding no abuse of discretion in the district court's action, we deny leave to proceed in forma pauperis and dismiss the appeal.  We note that the district court's dismissal is without prejudice to Jefferson's right to pursue these allegations in a new action upon payment of any fee which may be imposed in that case.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


5
DISMISSED.